f-4,
.   .                                                               fn




             OFFICE   OF THE AITORNEY       GENERAL    OF TEXAS
                                   AUSTIN




        Eonorable Julian Kon~omery
        State Highway Bryineer
        ,wttin, Texas


        Dear Sir I         opinion No. O-1754
                           Rer Will the etatus        or w
                                 eoapensation i
                                 to a widow be
                                 mrriee again
                   Your letter 0
        opinion iron this depar
        question of whether or no
        penaation Insurance for S
        ployees, being paid to e
        would be changed In any wa
        has received our attention



                                               ed”ror in the
                                                shall be ror
                                               t of the aurvit-
                                               ood Qause and
                                              prior thereto,
                                            time or the injury,
                                          ot at the time of
                                          ause and for a per-
                               r6 prior thereto      abandoned
                                of the n&nor ohildren,
                               her, without regard to t r-e
                               ndenoy, dependent grandparents,
                             dren and dependeqt brother8 end
                              deoeased employe. and the mount
                             eunder shall not ie liable      for
             t,Ez debt8 of the deoeased nor the debt8 of the
             beneiiolary   or benetiolariee    and shall  be dls-
             trlbuted among the beneilolarlee      as may be
             entitled   to the same ae hereinbefore provided
             aooordlng to the law13of desoent and dlstri-
             butlon OS this State; provided the right ia
 Hon. Julian Xontgomery, page 2



      euoh b*netlolary or benetlolarlee   to reoover
      eOmpOXie6tlOntOr death be determined by the
     faOt8 that erirt at the date or the death or
      the deoeased and that said right be e oom-
     Plete, absolute end reeted one. iiuoh oompon-
     setion shall not pass to the eetate of the
     deceased to be admlnlstered upon     but shall
     be paid dlreotly to Bald benetlofarlee     when
     .the same are capable or t&l       under the
     laws 0t this State, or to theYer guardian or
     next friend,   ln oaso of lunaoy, lntanoy or
     other dlequalifylne   cause ot any benetlolary.
     The oompensatlon rovlded tor In this law
     shall be paid weeEl y to the beneflclaries
     horein speoltfed,   subject to the provisions
     0t this 1aw.n

           We find the toregol~   statute adopted In Section
7 of E. a. 42C, 45th Le Islature,   applicable to the State
Hkhway Department clnd Ets provisions become a part of the
law lnoorporeted under .-trtlole 66748, Vernon*s Revised Cl-
vi1 Statutes or Texas.
           The .&lo18 provides that compensation, as pro-
vided under this law la for the “sole and exclusive benefItu
of the l%al wlto who has not at the tine of the Injure
without good cause and for a perlod of three years prior
thereto abandoned her husband and It will further bo noted
that this rI&ht to reoovor oompensetlon for her hube.ndqs
death Is to be determined by the faote that exist at the
date ot the death ot the deceased and that said right ahall
be a comclete. absolute and vested one.
           Generally, In those jurlsdIotlone  where remarri-
age afteots the compensation payments, the beBeflolarlee~
rights are based largely upon the qU0BtlOn Of Cdependenoyn
uhloh is BOt, annloeous with the prOYlSiOnt3 of the Texas
statutes.   Our statutes do not oontaln any expressed  prohl-
bltion against remarriage nor authorlzatloB for the Indue-
trial Acoldent Doard to ohange or modlty any award of Oom-
pensatlon upon the ground of r856rrI66e.
          in the oaso or tjoore vs. Lumbermen’s Reolprooal
~~ooiatlon,   258 s. 7;. 1051, the Co~?~IeeioB Of -%JQ*dsr
Sea, B, ln rendering the opinion, construed the statute
quoted, holding that the boneticiaryte   rkht to compenea-
tiOB for death or en employee, whioh 18 payable i.nd*-
Hon. Zullan !Zontgonery, pa&e 3


pendently of the qUeStiOn of dependency, 1s a vested rlcht
whloh the statute vests In the beneficiaries    named, and Is
a right transnisslble   to the heirs of the benetlolary,
which right may be edmlBlsterod upon as part of the bene-
flolarles~  estate by reason OS the provision authorlzI=
redomptlon of llablllty   in lu-E sum settlement and the ex-
preeeed ILanguageused in Section Bc, supra.     Xe quote from
the opinion ae follows:
           Vlnoe her right to the award and to the
     money awarded Is in no way connected with or
     dependent on her dependenoy or poverty      and
     would have been here notwIthstandInG; she n&ht
     have been living In luxury and been possessed
     of great wealth, what reason can be assigned
     for payI% It to her as low a6 she lived,
     ond then deny& that the right to It ever
     vested In her:            The statute created a
     debt on the death &‘?ote     Sanders owing by
     the association   to l.%nie Sanders.   3elw suoh,
     It becane Q vested rlcht transmIssIble     to the
     heirs of :.1InnIe Senders.R
           It is, therefore,  the opinion of this department
that the status of com?ensatIon beIn& paid to ci widow of a
deceaned employee under the provisions of Article 66749,
Vernon’s .%nnotated Zevlsed Civil Statutes, Is not chanced
or atteoted by her remarrlee.

          TrustI=   the above answers your request,   WO are
                                       Yours very truly